The offense is driving an automobile on a public road while intoxicated; the punishment a fine of two hundred and fifty dollars and confinement in jail for sixty days.
The recognizance appearing in the record is fatally defective. It is stated therein that appellant stands charged with and has been convicted of the offense of driving a car while intoxicated. Unless the motor vehicle be driven in a place prohibited by the statute, while the driver is intoxicated, the law is not offended against. Hence one of the important elements of the offense defined by the statute is omitted. Art. 802, P. C.; McFadden v. State, 300 S.W. 54.
The appeal is dismissed.
Dismissed. *Page 344 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.